                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )
                                                )         No. 4:18-CR-00188-DGK-1
DONZELL A. JONES,                               )
                                                )
       Defendant.                               )

                    ORDER DENYING AMENDED MOTION TO DISMISS

       Pending before the Court is Defendant Donzell A. Jones’s pro se motion to dismiss (Doc.

128), the Government’s suggestions in opposition (Doc. 131), Defendant’s reply (Doc. 133), and

U.S. Magistrate Judge John T. Maughmer’s Report and Recommendation (Doc. 147). Defendant

did not object to the Report and Recommendation and the time for doing so has passed. See 28

U.S.C. § 636(b)(1)(C); Local Rule 74.1(a)(2).

       After carefully reviewing the Magistrate’s report and conducting an independent review of

the record and applicable law, see L.R. 74.1(b), the Court ADOPTS the Report and

Recommendation and DENIES Defendant’s amended motion to dismiss.

       IT IS SO ORDERED.

Date: March 6, 2020                                 /s/ Greg Kays
                                                    GREG KAYS, JUDGE
                                                    UNITED STATES DISTRICT COURT
